 36DECISIONS OFNATIONALLABOR RELATIONS BOARDNorthland Camps,Inc.andTreasure ValleyMetalTrades Council,affiliatedwith the Metal TradesDepartment,AFL-CIO. Case 19-CA-4248October 10, 1969DECISION AND ORDERBY MEMBERSFANNING, BROWN, AND ZAGORIAOn June 30, 1969, Trial Examiner George H.O'Brien issued his Decision in the above-entitledproceeding, finding that Respondent has engaged inand is engaging in certain unfair labor practiceswithin the meaning of the National Labor RelationsAct, as amended, and recommending that it 'ceaseand desist therefrom and take certain affirmativeaction, as set forth in the attached Trial Examiner'sDecision.Thereafter,theRespondentfiledexceptions to the Trial Examiner's Decision and asupporting brief.Pursuant to the provisions of Section 3(b) of theAct, the National Labor Relations Board hasdelegated its powers in connection with this case toa three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in this case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner except as modified herein.We agree with the Trial Examiner thatRespondent violated Section 8(a)(5) and (1) byrefusing on and after October 28, 1968, to advise theUnion of the names of employees in the appropriateunitand of wage increases granted to suchemployees; by refusing on and after November 18,1968, to meet and bargain with the Union, and bymaking unilateral changes in the wages and otherworking conditions of its employees on December16,1968.We note that although Respondentcontends in its brief that an impasse had beenreached on October 28, 1968, which justified itssubsequent conduct, the evidence, including thatpresented through the testimony of its Secretary,Freeman, refutes this contention. It is clear that thepartieswere still bargaining on and after October28.The Union was certified on June 12, 1968, andshortlythereafterthepartiescommencednegotiations through some seven formal meetings,the last held on October 28. Some progress wasmade during several of these meetings, the last twoof which were held under the auspices of a FederalMediator. At the meeting of October 28, the Unionsubmitted a package proposal which was takenunder advisement by the Respondent. Althoughthere were differences remaining on several issues atthe conclusion of the last meeting on October 28,the principal issues of concern to the Union were aunion shop and checkoff. On the next day, theRespondent,throughitssecretary,Freeman,furnished the Union with a counter offer, whichincludedamong other things a maintenance ofmembership clause as a response to the Union'srequest for a union shop. On November 12, themembership of the Union voted to reject thiscounteroffer; and a reply proposal dated November13 concerning seven issues, including the Union'soriginalwage demand and a renewed demand forthe union shop, was transmitted to Respondent. OnNovember 18, admittedly without ever havingconsidered the Union's proposal of November 13,SecretaryFreeman revoked the authority of hischiefnegotiator,Smith, to engage in furthernegotiationsforthe reason that "we have nointention to continue to negotiate any of the itemsfurther," and instructed him to make the Union alastand final offerThis last and final offer,submitted to the Union on November 22, wassubstantially identical to Respondent's October 29proposal.On November 27 and on December 11,theUnion requested the Respondent to meet, butthe Respondent failed to respond. On the basis ofthe foregoing, it is clear that the parties had notreached an impasse on October 28 as contended byRespondent inasmuch as both sides continuedbargaining by submitting altered proposals after thattime.It is also clear that the deadlock resulting fromthe Union's rejection of Respondent's "last and finaloffer" of November 22 did not excuse Respondent'sactions,fora deadlock caused by a party whorefuses to bargain in good faith is not a legallycognizable impasse justifying unilateral conduct.'The abrupt decision on the part of the Respondentto submit a last and final offer and break offnegotiationswithoutconsideringtheUnion'sresponseeithertoRespondent'sOctober29counterproposal or to its November 22 "final offer"isnot compatible with a good-faith effort to reachagreementonmutuallyacceptable terms.Theinference that Respondent was not acting in goodfaith when it broke off negotiations is heightened byits refusal to honor the Union's request for furthernegotiating meetings and by its failure and refusal tofurnish the Union with the names of bargaining unitemployees and information as to wage increasesgrantedtoemployeesduringthecourseofnegotiationsasrequestedby the Union at theOctober 28 meeting. Accordingly, we conclude thatthedeadlockofNovember 22 did not justifyRespondent's later unilateral imposition of itscontract proposals inasmuch as the negotiationsleading thereto were tainted by Respondent's refusaltofurnishtheUnionwithrequestedrelevantinformationnecessarytotheUnion'sproper'SeeIndustrialUnion of Marine & Shipbuilding Workers (BethlehemSteel.Co . ShipbuildingDivision) vN L R B ,320 F 2d 615, 621(C A 3),BethlehemSteel Co (Shipbuilding Division),147 NLRB 977, 978179NLRB No. 7 NORTHLAND CAMPS, INC.consideration of its last and final offer, and itsbreaking off of negotiations without waiting for andconsidering theUnion's response to either itsOctober 29 counteroffer or to the last and final offeritself.'Upon consideration of all of the foregoing, wefind, in agreement with the Trial Examiner, and inthe absence of a legally cognizable impasse, thatRespondent violated Section 8(a)(5) and (1) of theAct in refusing after November 18 to attend furthernegotiatingmeetings, in refusing on and afterOctober 28, to advise the Union of the names ofemployees in the bargaining unit and of their wageincreases after being requested to do so; and inunilaterally instituting changes in wages and otherworking conditions on December 16.ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, andherebyorders that the Respondent, NorthlandCamps, Inc., Nampa, Idaho, its officers, agents,successors, and assigns, shall take the action setforth in the Trial Examiner's Recommended Order.'ConeMillsCorporation vN L R B,373 F 2d 595 (C A 4)TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEGEORGE H O'BRIEN, Trial ExaminerOn April 22and 23, 1969, a hearing was held in the above-entitledmatter in Boise, Idaho, at which all parties appeared andparticipated.The complaint, issued by the RegionalDirector for Region 19 of the National Labor RelationsBoard on April 1, 1969, is based on a charge filed by theUnion on January 8, 1969, as amended March 25, 1969,and alleges violations of Section 8(a)(1) and (5) of theNational Labor Relations Act Upon the entire record inthis case, including my observation of the witnesses, andafter due consideration of the briefs filed by counsel fortheGeneralCounsel,by the representative of theRespondent and by counsel for the Union, I make thefollowingFINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTNorthland Camps, Inc , herein called Respondent, is anAlaska Corporation engaged in Nampa, Idaho, in thedesign and manufacture of relocatable buildingsDuringits last fiscal year, Respondent, in the course and conductof its business operations at Nampa, Idaho, made sales ofrelocatable houses valued in excess of $500,000 and causedto be shipped from its Nampa plant to points outside theState of Idaho, products valued in excess of $50,000Respondent is an employer within the meaning of Section2(2) of the Act engaged in commerce and in a businessaffecting commerce within the meaning of Section 2(6)and (7) of the ActIf.THE LABOR ORGANIZATION INVOLVED37Treasure ValleyMetal Trades Council,affiliatedwiththeMetal Trades Department,AFL-CIO,herein calledthe Union,isa labor organization within the meaning ofSection 2(5) of the ActIII.THE ALLEGED UNFAIR LABOR PRACTICESA The IssuesThe complaint alleges in substance that (I) Respondentrefused to comply with the Union's requests of October28, 1968, And December 2, 1968, that Respondent advisethe Union of the names of employees hired or terminatedsinceOctober 10, 1968, and of all wage increases sinceJuly 1968, (2) Respondent refused the Union's requests ofNovember 27 and December 11, 1968, that it meet withand resume bargaining with the Union, and (3)Respondent on December 16, 1968, without notice to, orconsultation with, the Union instituted unilateral changesinwages and other working conditionsRespondentanswers that it did its best to supply all informationrequested, admits that it refused on and after November27 to meet or bargain further with the Union, avers thatan impasse in bargaining had been reached, stating thatRespondent had submitted a last and final offer to theUnion on November 22, 1968, and that the Union'srequests of November 27 and December 2 were thereforeuntimely.Respondent denies any unilateral action Thecomplaint was amended at the hearing without objectionto allege that the Union also requested bargaining onNovember 13 1 have treated this allegation as havingbeen deniedThe Answer is signed, "Idaho EmployersCouncilbyFred J Smith " Mr Smith, who wasRespondent's chief spokesmen in negotiations with theUnion testified that the impasse in bargaining was reachedat the meeting with the Union on October 28, 1968B TheBargainingPursuant to the results of a Board-conducted electionheld June 4, 1968, the Union was certified on June 12,1968, as the exclusive collective-bargaining representativeof a unit ofAll production and maintenance employees employedby the Respondent at its Nampa, Idaho operations,including all plant clerical employees, janitors, trainees,and leadmen, but excluding office clerical employees,guards, and supervisors as defined in the Act.There are approximately 40 employees in the unitRespondent and the Union met briefly on July 3, 1968Respondent was represented by its secretary, Gilbert AFreeman, who is also secretary of Respondent's parentcompany, Atco Industries Ltd , and whose office is inCalgary,Alberta,Canada, and also represented by twoagents of Idaho Employers' Council, Fred J Smith andThomas H. Hazzard The Union was represented by itssecretary,A S. Rice, and a committee of Respondent'semployeesTheUnion presented a written contractproposal, complete except for wage schedule and askedtheRespondent to supply it with a list of employees'names and wages. There was no negotiation. The list ofnames and wages was given the Union on July 15At the second meeting, August 6, 1968, with Mr.Freeman absent, the Union presented a wage schedule andtheRespondent presented a contract proposal, completeexcept for wages and duration The entire meeting was 38DECISIONS OF NATIONAL LABOR RELATIONS BOARDdevoted to discussion of Respondent's proposalsMr.Freeman returned for the third meeting on August 14 atwhich Respondent submitted a second draft of its contractproposals. This second draft strengthened the proposal onmanagement rights, reduced the previous offer of vacationbenefitsandaddedaproposal that supervisors bepermitted to do production work. The August 14 meetingwas devoted to a recapitulation, for the benefit of MrFreeman of the August 6 discussionsAt the fourth meeting on August 27, with Mr. Freemanpresent, the parties got down to business, working fromRespondent's second draft. Agreement was reached on I1articles,includingsomemattersof substance.OnSeptember4,RicewrotetoSmith summarizingnegotiations to date, listing 13 items still in dispute, andrequestingthatcontinuousmeetingsbeheldtoconsummate a contractA fifth meeting was held September 18. There wasfurther discussion of Respondent's proposals of August 14and of Rice's letter of September 4. No witness testifiedto any progress. Although Smith first testified that moreitems were agreed upon, he contradicted himself later bytestifying that there were a dozen or two issues still on thetable as of October 8The sixth meeting was held October 8 with UnitedStatesCommissioner of Conciliation Roche presiding.Respondent presented a third contract draft which differedfrom its second draft by (1) further strengthening themanagement rights clause, (2) adding a clause givingRespondent the absolute right to subcontract work, (3)adding a clause requiring that all union notices receive theapproval of the general manager prior to posting, and (4)adding a wage schedule Respondent's third contract draftcontainedconcessionsintheareaofgrievances,computation of vacation time and length of probationaryperiod of new employees Practically the entire meetingwas devoted to familiarizing the Conciliator with thestatusof negotiationsOnly one additional item wasagreed upon Respondent in its two prior contract draftshad proposed that overtime rates be paid only after anemployee had worked 40 hours in I week, regardless ofthenumber of hours worked in any given dayRespondent, on October 8 conceded that overtime shouldalso be paid for all time worked over 8 hours in any onedayOn October 10, Respondent delivered to the Union alist showing the names of all employees in the bargainingunit as of that date.The seventh and final meeting was held October 28Respondent was represented by Smith, Hazzard, andFreeman. The Union was represented by Rice, by itsattorney,Fuller,and by at least two employees ofRespondentCommissionerRochekeptthepartiesseparated throughout most of the day. Near the end of theday, in a joint meeting Fuller, speaking for the Unioncommittee, madeanoral"packageproposal."Respondent's representatives,aftercaucausing repliedthrough Freeman that there were several things in theUnion's proposal which they did not like, but that theywould take it under advisement and would make aproposal to the Union the following day, October 29,which Freeman felt sure the committee could recommendto the membership for their approval Rice requested thatthe employee list of October 8, and wage increases sinceJuly 15 be brought up to date.Freeman spent most of the day, October 29, with Smithpreparing a fourth contract draft which he deliveredpersonally to Rice in the early evening There was nodiscussion, since Freeman was pressed for time to catch aplane back to Calgary Respondent's fourth draft differedfrom the third by (I) incorporating a clause providing formaintenance of union membership, (2) adding a clausedatinga foreman's seniority from date of hire, (3)transferringtheclausepermittingforemen to dobargaining unit work from the seniority clause to themanagement rights clause and (4) for the first timeproposing a terminal date of October 31, 1971 The fourthdraft contained no provision for health and welfare andrestricted overtime to work over 40 hours in any l weekFreeman told Rice that he was sure the document wouldcover the Union's desires and Rice promised to present itto the members.Upon his return to Calgary, Freeman prepared thefollowingmemorandum for the information of hissuperiors in the parent companyNovember 1, 1968TO.Mr. C. S RichardsonMr. G. P KieferMr E. N FarchFROMG A. FreemanSUBJECT Union-NampaLast Union Offerthey would RecommendWe CounteredNAGE SCALEStarting Rate per hr. $1 75Labourers Start$1.85Automatic(1.85-1MonProdWkrs. Start1.95Progres-(1 95-2 Mons.increase of .10beginningsions(2 05-6 Monsof month after 90 days(2.15-9Mons:$2 15-$2 50 would be meritarea at Management'sNo limit on meritdiscretionPlus $ 10 at time of$.10 or up to minimumsigningcommencing November 1/6805 at 6 months10November 1/6905 at 12 months.10November 1/70Health and Welfare allAs at present-50/50 on costsat Employers Costand not part of agreementO. T. 1-1/2 X over 8 and1-1/2 X over 8 and 40Steward - 3 with one as2 with one as chiefchiefVacation - 1 week with payIweek with pay after 1 yearafter 1 year2 weeks with pay after 3years2 weeks with payafter 3 years NORTHLAND CAMPS, INC.39SecurityAny existing employee mayjoin union - if notjoining authorize $5.00 permonth service feeAny existing employee mayjoin UnionNo service feemailed to Freeman, Mr Freeman testified that he did notrecall having seen the letter and that he knew that he wasunaware of the letter and had not been informed of itscontent,when on November 18, he dispatched thefollowing communication to Smith:Enclosed please find copies of contract completed as perdiscussion, i eAll new employees requiredto join in 30 daysCheck ollAll new employees may joinand must then remain inUnionNo check offArbitration with all costsArbitration l each andto losersplit 3rdThe lefthand column of Freeman's November I,memorandum is a fair summary of the proposal made bytheUnion Committee near the close of the October 28meetingThe right-hand column is a summary ofRespondent's October 29 contract draft.Respondent's employeesmet on November 12 andreviewed paragraph by paragraph Respondent's proposalof October 29. Rice stated that Respondent had verballyagreed to overtime after 8 hours and stated that MrFreeman had asked for time to negotiate a contract with alocal company covering health and welfare. The meetingvotedtorejectRespondent'sofferandasked therepresentatives to return to the bargaining table with theUnion's original wage proposal, and not to deviate fromthat proposal and not to accept anything except a unionshopUnder date of November 13, Rice wrote to SmithNotice was distributed and a meeting was held withthe employees of Northland Camps, Inc , TuesdayNovember 12, 1968 for the purpose of consideration ofthe latest contract proposal submitted by the CompanyThe entire proposal was gone over Article by ArticleReference was also made to the company's positionregarding verbal committments which were not includedin the last proposal submitted - overtime pay for hoursworked in excess of 8 hours per day, health and welfarecoverage, etc It was also mentioned that a letterconfirming the inclusion of these items was requestedbut never receivedThe employees, by secret ballot, rejected theCompany's proposal and approved with no dissentingvotesthefollowing items to be entered in theagreement, either as an addition or substitution to theserespective Articles and Sections.The letter then listed seven items, dealing withsubcontracting, foremen doing production work, overtimepay, union security, termination date, health and welfare,and wages. The letter concludesThe employees recommended that the Company beinformed that the action taken on these issues were withunanimous support it is requested that the Companygiveseriousconsiderationtoallissuesand theemployees are taking the stand that very little area fordeviation from these proposals will be considered, ifanyAlthough the carbon copy received in evidence indicatesthat a copy of Rice's letter of November 13 had been(1)Article 6 -3 inclusion of words "Eight hours aday or . "and(2) Inclusion of Group Insurance clause - Article 18We have signed four copies of the agreement on thebasis that while item one above was verbally agreed toand the item inadvertently omitted in the final draft,item two at our discussions was not to be included inthe contract draft and the writer feels that the Union isoutof line in requesting this inclusion after ourdiscussion regarding sameAt the present time these documents are being signedand passed to yourself for completion by the Union asthewriter cannot visualize any reason for proceedingagain to Boise in regards to this contract as we have nointention to continue to negotiate any of the itemsfurther.Our decision at the present time is, in effect,they can sign this contract or "Go their best lick."We feel that after giving the Union two or three daysinwhich to consider this contract, that should theyrefuse to sign same, we should then implement theterms and conditions of the ageement and advise ourstaff of the contract terminology in full and our reasonsfor implementing the contract as presently drawn.On November 22, Smith called Rice to his office,handed him an unsigned copy of the agreement describedinFreeman's letter and told Rice that this wasRespondent's last and final offer.Under date of November 27, Rice wrote to Smith:Having received a revised contract proposal in behalfof Northland Camps, Inc from you last week we againsubmitted it to the employees for acceptance and it wasoverwhelmingly rejected.In view of the fact that there is no evidence that thecompany accorded any considerationto issuesproposedby the employees, as stated in the letter datedNovember 13, other than the previous verbalcommittments being reduced to writing, there is little tosupport the company's intent to bargain in good faithItisour desire to set another meeting as soon aspossible, preferably the early part of the first week inDecember, to discuss all items except 3 [Overtime payafter 8 hours]in thelettermentioned above.We are aware that your last proposal was to be yourlastand final offer. Considering the fact that it wasoverwhelmingly rejected is this still your position? If soplease let us know by return mail.On December 2, Rice wrote to Smith renewing therequestwhich he made orally on October 28 thatRespondent furnish to the Uniona "listof wage increasesof the respective employees who have received them sinceJuly 12, 1968. Also the names of new hires or dischargedemployeessinceOctober 10, 1968 "On December 3, Smith dispatched to Rice by certifiedmail, the following letter: 40DECISIONS OF NATIONAL LABOR RELATIONS BOARDDecember 2, 1968Since our election with you on June 4, 1968 we havehad a series of negotiations, including one called by theFederal Mediation Service Also, we have honored yourrequests for meetings on every occasionIwould also remind you that it was your wage offerwe accepted and further, that we reached agreement onthe fringe benefits contained in this last and final offerOn November 22, 1968, 1 submitted a last and finaloffer to you and requested that you take it to theemployees for approvalYour letter of November 27,1968, states that the employees rejected this offerTherefore, it is most evident that we have reached alegitimate impasse Further, in order to maintain laborpeace and be in a position to maintain our present levelof employment, it is necessary for us to place our lastand final offer into effect on December 16, 1968Under date of December II, Rice wrote to Smith,protestingRespondent's proposed unilateral action andrequesting that negotiations be resumed on December 16Respondent on December 16, 1968, instituted the wages,hours and working conditions described in its contractdraft of November 22.Respondent made no reply to the Union's letters ofNovember 13, December 2, and December 11 Freeman,in justification of his silence testified that the letters werenot addressed to him Smith's self-justification is stated inhis following testimony.Well, after October 28th, the date of our last meeting,itwas so obvious that we'd reached a legitimateimpasse that any requests made by Mr Rice after thatdate would have no meaningFreeman testified that the October 29 offer to the Uniondid not contain a proposal on health and welfare becauseat that time he did not have firm prices from a localinsurance companyA health and welfare clause wasincluded in his "last and final offer" because, prior toNovember 18 the prices had "firmed up "C ConclusionsRespondent's refusal tomeetwith the Union isadmitted by its answer and established by the evidenceRespondent's refusal to advise the Union of the names ofemployees in the bargaining unit and wage increases, ifany,granted to each is established by the evidenceRespondent's unilateral changes in wages and workingconditions are established by the evidence and admitted initsbriefEach of these actions, unless justified, constitutesa separate violation of Section 8(a)(5) of the Act Sincejustification is an affirmative defense, the burden is on theRespondent.The sole affirmative defense stated in Respondent'sanswer, is that an impasse in bargaining had occurredSmith in his testimony and in his brief states that theparties came to an impasse on the subject of UnionSecurity in the meeting of October 28, and that agreementhad been reached on all other issues. I find that there wasno impasse There were only seven bargaining sessionsTherewas no bargaining at first, when the Unionsubmitted the contract proposals, little at the third whichwas devoted to acquainting Mr. Freeman with the resultsof the second meeting, and little at the sixth meetingwhich was devoted to familiarizing the conciliator with thethen status of negotiations Real progress was made at theseventh meeting At the conclusion of the seventh meeting,asindicatedbyMr.Freeman'smemorandum ofNovember 1, 1968, the parties had not reached completeagreement on six matters of substance I find that themeeting terminated as testified to by Fuller and Barnardwith the promise of Freeman to give serious considerationto the Union's package proposal and to give the Union hisanswer on the following dayNeither party at theconclusion of the seventh and last meeting gave anyindication that its position on any of the unresolved itemswas not subject to changeNevertheless, without waiting to see whether or whatreply the Union would make to his proposals of October29,Freeman, on November 18, 1968, wrote to Smith,revoking Smith's authority to negotiate further, directingSmith to lay an ultimatum before the Union which itcould accept or "go their best lick "InhisbriefRespondent's consultant asserts thatRespondent's unilateral action in putting into effect its"last offer" was justified by the "impasse" of October 28Since there was no impasse, the unilateral action violatedSection 8(a)(5) of the Act It is true that a deadlock wascreated by Respondent's decision of November 18 that itwould not meet nor confer further with the Union, but adeadlock created by Respondent's unfair labor practice isnot a good-faith impasse, justifying unilateral actionRespondent offers neither explanation nor excuse for itsfailure,afterOctober 28, to advise the Union of thenames of current employees, and of wage increasesgranted Such failure, by its long continuance, amounts tooutright refusal, and constitutes a violation of Section8(a)(5)independentlyofwhetherornotbargainingnegotiations at the time are in a state of impasseFinally,Respondent's consultant in his brief, and forthe first time, seeks to justify breaking off negotiations byasserting the claim that the Union Committee had no realauthority to negotiateHe bases this claim on thetestimonyofemployeeBernard,thatwhen,atRespondent'srequest,Respondent'sincomplete,inaccurate proposal of October 29 was submitted to theunion membership, the bargaining committee was directedto reassert its original demands in the areas of wages andunionsecurity.Thisargument is a pure "legalafterthought" and should be disregarded on that groundaloneSteel City Transport vN L R B,389 F 2d 735,740 (C A 3) All bargaining was effectively terminated byFreeman's letter of November 18, written before he hadany knowledge of the results of the employee's meeting ofNovember 12 1 further find that in context the expressionof membership views as reported by Barnard did not inany way limit or restrict the authority of the Union'sbargaining committeeIVTHE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent, as set forth above,occurring in connection with the operations of Respondentdescribed above have a close, intimate, and substantialrelation to trade, traffic, and commerce among the severalStates and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerceV THE REMEDYIthas been found that Respondent has engaged incertainunfair labor practices. Itwillthereforeberecommended that it cease and desist therefrom and takecertainaffirmativeaction,assetforthintheRecommended Order below, designed to effectuate thepolicies of the Act NORTHLAND CAMPS, INC.41CONCLUSIONS OF LAW1Northland Camps, Inc is an employer within themeaning of Section 2(2) of the Act engaged in commerceand in a business affecting commerce within the meaningof Section 2(6) and (7) of the Act2Treasure Valley Metal Trades Council affiliated withtheMetal Trades Department, AFL-CIO is a labororganization within the meaning of Section 2(5) of theAct3All production and maintenance employees employedbyNorthlandCamps, Inc , at its Nampa, Idaho,operations, including all plant clerical employees, janitors,traineesand leadmen, but excluding office clericalemployees, guards and supervisors as defined in the Actconstitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of the Act4 Treasure Valley Metal Trades Council affiliated withtheMetal Trades Department, AFL-CIO has been at alltimesmaterialhereinand is now the exclusiverepresentativeof all the employees in the aforesaidappropriate unit within the meaning of Section 9(a) of theAct5By refusing from and after October 28, 1968, toadvise the Union of the names of employees in theappropriate unit and of wage increases granted to suchemployees, by refusing on and after November 18, 1968,tomeet and bargain with the Union, and by makingunilateralchanges in the wages and other workingconditionsof its employees on December 16, 1968,Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and (I) ofthe ActRECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record in thisproceeding, I recommend that Northland Camps, Inc , itsagents, successors, and assigns, shallICease and desist from(a)Refusing to meet and confer with the TreasureValleyMetal Trades Council, affiliated with the MetalTradesDepartment,AFL-CIO with respect to wages,hours, and other terms and conditions of employees in theappropriate unit(b)Refusing to advise the Union of the names of allemployees in the appropriate unit and of all wageincreases granted to such employees since July 15, 1968(c)Unilaterally changing wages, rates of pay or otherconditionsof employment of the employees in theappropriate unit(d) In any other manner refusing to bargain collectivelywith the Union as the exclusive collective-bargainingrepresentative of its employees in the appropriate unitwith respect to rates of pay, wages, hours of employment,or any other terms or conditions of employment. Theappropriate unit is:All production and maintenance employees employedby the Respondent at its Nampa, Idaho operations,including all plant clerical employees, janitors, trainees,and leadmen, but excluding office clerical employees,guards, and supervisors as defined in the Act.(e)Inany like or relatedmannerinterferingwith,restraining, or coercing employees in the exercise of theirrights guaranteed in Section 7 of the Act.2.Take the following affirmative action which I findwill effectuate the policies of the Act(a)Upon request, meet with and bargain collectively ingoodfaithwiththeUnionastheexclusivecollective-bargaining representative of all the employees inthe appropriate unit, and if an understanding is reached,embody such understanding in a signed agreement(b)Upon request, supply the Union with allinformation necessary to the discharge of its statutoryobligations to the employees in the appropriate unit,including, without limitation, the names of all employeesin the unit, and a statement of all wage increases grantedto unit employees since July 15, 1968(c)Post at its plant in Nampa, Idaho, copies of theattachednoticemarked "Appendix':'Copies of saidnotice, on forms providied by the Regional Director forRegion 19, after being duly signed by an authorizedrepresentative of Respondent, shall be posted immediatelyupon receipt thereof, and be maintained by it for 60consecutivedaysthereafter,inconspicuousplaces,including all places where notices to its employees arecustomarily postedReasonable steps shall be taken by theRespondent to insure that the said notices are not altered,defaced, or covered by any other material(d)Notify the said Regional Director, in writing, within20 days from the receipt of this Decision, what steps theRespondent has taken to comply herewith 2' In the event that this Recommended Order is adopted by the Board, thewords"aDecision and Order"shall be substituted for the words "theRecommendedOrder ofa Trial Examiner"in the notice In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court ofAppeals Enforcing an Order"shallbe substituted for the words "aDecision and Order "'In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read"Notify theRegional Director forRegion 19,inwriting,within 10 days from the date of this Order, whatsteps it has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the RecommendedOrder of a TrialExaminer of the NationalLaborRelations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we herebynotifyouremployees thatWE WILL, upon request,meet with and bargaincollectively in good faith with TreasureValleyMetalTradesCouncil,affiliatedwith theMetalTradesDepartment,AFL-CIOastheexclusivecollective-bargaining representative of all the employeesin the appropriate unit and if an understanding isreached will embody such understanding in a signedagreement The appropriate unit isAll production and maintenance employees employedbyNorthlandCamps,Inc.atourNampa, Idahooperations,including all plant clerical employees,janitors,trainees and leadmen, but excluding officeclerical employees, guards,and supervisors as definedin the Act.WE WILL, upon request, supply the said Union withall information which it requires to discharge its duty toyou as your exclusive representative for collectivebargainingWE WILL NOTchange the present wages,hours orworking conditions of any of the employees in thebargaining unit without first notifying the said Union ofour desire to make such change,and if the Union 42DECISIONS OF NATIONAL LABOR RELATIONS BOARDrequests, bargaining in good faith with the Union onThis notice must remain posted for 60 consecutive daysthe subject of the proposed changefrom the date of posting and must not be altered, defaced,or covered by any other materialIf employees have any question concerning this noticeNORTHLAND CAMPS, INC.or compliance with its provisions, they may communicate(Employer)directlywith the Board's Regional Office, RepublicDatedByBuilding,10thFloor,1511ThirdAvenue,Seattle,(Representative)(Title)Washington 98101, Telephone 583-7473.